Name: 2014/461/EU: Commission Implementing Decision of 14 July 2014 on a temporary derogation from Council Decision 2013/755/EU, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland
 Type: Decision_IMPL
 Subject Matter: international trade;  fisheries;  America;  European construction;  European Union law;  trade
 Date Published: 2014-07-15

 15.7.2014 EN Official Journal of the European Union L 207/20 COMMISSION IMPLEMENTING DECISION of 14 July 2014 on a temporary derogation from Council Decision 2013/755/EU, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (2014/461/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2013/755/EU of 25 November 2013 on the association of the overseas countries and territories with the European Union (Overseas Association Decision) (1), and in particular Article 16 of Annex VI thereof, Whereas: (1) On 16 October 2009 the Commission adopted Decision 2009/776/EC (2) derogating from the definition of the concept of originating products to take account of the special situation of Greenland with regard to shrimps and prawns of the species Pandalus borealis. That derogation expired on 31 December 2013. (2) With letter of 1 April 2014, Greenland requested a new derogation from the rules of origin set out in Article 16 of Annex VI to Decision 2013/755/EU in respect of an annual quantity of 2 500 tonnes of prepared and preserved shrimps and prawns of the species Pandalus borealis and Pandalus Montagui to be exported from Greenland for the period from 1 January 2014 to 31 December 2020. (3) Greenland has based its request on the fact that Greenlandic total allowable catches (TAC) have decreased over the last years and will further decrease in 2015, causing a shortfall in supplies of originating shrimps and prawns. Greenland urgently needs shrimps and prawns from neighbouring countries to maintain a minimum level of production and to secure employment. (4) Article 16(1)(c) of Annex VI to Decision 2013/755/EU provides that derogations from the rules of origin may be granted where justified by the development of existing industries or the creation of new industries in a country or territory. (5) Fisheries is the primary industry in Greenland of which the shrimps and prawn fishery sector is the most important. It is of great significance to the continued development of the Greenlandic industry that the possibility to use shrimps and prawns from third countries, in particular from Canada, remains possible in the future to develop the industry on land and to maintain competitiveness of the Greenlandic industry on the world market. (6) Greenland is a geographically isolated territory with limited infrastructure and rising unemployment. When there is a shortage of supplies, factories have to close down causing unemployment for longer periods. The socioeconomic impact of such a close-down on a small community that is dependent on the economic activity of such factories is therefore significant. The processing of 2 500 tons of shrimps and prawns provides work for approximately 10 workers. Greenland has indicated in its request that the derogation is vital for the survival of one of its factories. (7) The requested derogation is justified under Article 16(1)(c) of Annex VI to Decision 2013/755/EU, as regards the continued development of an existing industry in Greenland. Moreover, the derogation will secure employment in vulnerable communities and is essential for the survival of one of Greenland's factories. (8) Since the use of the derogation granted in 2001was very low, this derogation should be granted only for 500 tons, which corresponds to the maximum utilisation level in 2002 increased by a 25 % tolerance. (9) Subject to compliance with certain conditions relating to quantities, surveillance and duration, the derogation would not cause serious injury to an economic sector or an established industry of the Union or of one or more Member States. (10) Commission Regulation (EEC) No 2454/93 (3) lays down rules for the management of tariff quotas. Those rules should be applied to the management of the quantity in respect of which the derogation is granted by this decision. (11) The derogation is requested for a period starting on 1 January 2014 and ending on 31 December 2020. Since it is necessary to ensure continuity of exports from Greenland to the Union and predictability for economic operators, the derogation should be granted retroactively. (12) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Annex VI to Decision 2013/755/EU, prepared and preserved shrimps and prawns of the species Pandalus borealis and Pandalus Montagui of CN codes ex 1605 21 and ex 1605 29, processed in Greenland from non-originating shrimps and prawns of CN code 0306 16 99 shall be regarded as originating in Greenland in accordance with the terms set out in Articles 2 to 5 of this Decision. Article 2 The derogation provided for in Article 1 shall apply to the quantities set out in the Annex which are imported into the Union from Greenland during the period from 1 January 2014 to 31 December 2020. Article 3 The quantities set out in the Annex to this Decision shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 4 The customs authorities of Greenland shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 1. All the movement certificates EUR.1 they issue in relation to those products shall bear a reference to this Decision. Before the end of the month following each quarter, the competent authorities of Greenland shall forward to the Commission a quarterly statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision and the serial numbers of those certificates. Article 5 Box 7 of the movement certificates EUR.1 issued under this Decision shall contain one of the following entries:  Derogation  Commission Implementing Decision 2014/461/EU  DÃ ©rogation  DÃ ©cision d'exÃ ©cution 2014/461/UE de la Commission Article 6 This Decision shall enter into force on the day of its publication. It shall apply from 1 January 2014 until 31 December 2020. Done at Brussels, 14 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 344, 19.12.2013, p. 1. (2) Commission Decision 2009/776/EC of 16 October 2009 on a derogation from Council Decision2001/822/EC, as regards the rules of origin for prepared and preserved shrimps and prawns from Greenland (OJ L 278, 23.10.2009, p. 51). (3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX Order No CN code Description of goods Periods Quantities 09.xxxx ex 1605 21 ex 1605 29 Prepared or preserved shrimps and prawns of the species Pandalus borealis and Pandalus Montagui 1.1.2014 to 31.12.2014 1.1.2015 to 31.12.2015 1.1.2016 to 31.12.2016 1.1.2017 to 31.12.2017 1.1.2018 to 31.12.2018 1.1.2019 to 31.12.2019 1.1.2020 to 31.12.2020 500 tonnes 500 tonnes 500 tonnes 500 tonnes 500 tonnes 500 tonnes 500 tonnes